El Juez Asociado Señor Todd, Je,.,
emitió la opinión del tribunal.
José Benet Colón, dueño de. un solar en Hato Rey, com-pró una parte de otro solar colindante a don Ignacio Hel-gado y lo agrupó para formar una sola finca. Con el fin de inscribir la segregación y agrupación los Sres. Delgado y Benet acudieron a la Junta de Planificación solicitando el permiso correspondiente para poder inscribir. ■ La Junta aprobó el Informe L-55 titulado “Aprobación de mera se-gregación en la Carretera Militar entre Hato Rey y Río Piedras” de febrero 23 del año 1945 y que, en lo pertinente, dice así:
*491“Tratándose de el mejoramiento de la conformación de un solar, sin perjudicar el área ni la conformación del solar de que se hace la segregación, le es aplicable a este caso las disposiciones del artículo 13 del Reglamento de Lotiñcación, según enmendado.
“Esta Junta no quiere dejar de informar que el Plano Regula-dor de Vías Públicas Principales para el Area Metropolitana de San Juan ya adoptado por esta Junta, incluye una vía llamada en dicho documento, Carretera Express, Ramal Sur, y que se proyecta por la sección en que radican los solares objeto de esta lotiñcación. Aun cuando hasta esta fecha no se ha levantado el plano que localiza en forma precisa la servidumbre de paso que será necesaria para dicha vía, esta Junta recomienda que antes de levantarse construcción al-guna en los primeros 26 metros de estos solares, o sea entre la actual carretera militar y el fondo de dichos predios, se consulten los estu-dios o planos sobre el particular.
“A virtud de lo dispuesto en el artículo 13 del Reglamento de Lotiñcación, según enmendado, por la presente la Junta de Planifi-cación, Urbanización y Zonificación de Puerto Rico apeubba la antes referida lotiñcación, Dispensándose la misma de la presentación de un Plano de Inscripción.
“Copia de esta resolución deberá ser presentada por la parte interesada al Registrador de la Propiedad correspondiente, para que dicho funcionario pueda inscribir esta loiificación sin que sea necesa-ria la presentación de un Plano de Inscripción.” (Bastardillas nues-tras.)
Presentada al Registrador de la Propiedad para su ins-cripción la escritura de segregación, compraventa y agrupa-ción, el Registrador la inscribió pero hizo constar que con vista de la certificación de la Junta de Planificación “queda dicha finca sujeta a . . . mención de ‘proyectos de servidum-bre de paso para una carretera pública uún en estudio por la Junta de Planificación de Puerto Rico.” (Bastardillas nuestras.)
Solicitada por el Sr. Benet la cancelación de la mención de servidumbre, el Registrador la denegó haciendo constar que el informe aprobado por la Junta de Planificación “surte él efecto de una mención de servidumbre ya que dicha Junta está debidamente autorizada para ello de acuerdo con la *492Ley núm. 155 aprobada el 14 de mayo de 1943 (pág. 489) y el Reglamento aprobado el 5 de septiembre de 1944.” (Bas-tardillas nuestras.)
El Sr. Benet estableció el presente recurso y solicita se ordene la cancelación de la mención de servidumbre y arguye que tal gravamen no ha sido nunca constituido ya que el in-forme aprobado por la Junta de Planificación no tuvo el efecto de constituir tal gravamen y si ésa fué su intención, el mismo sería ilegal.
El Registrador recurrido, por su parte, arguye que, de acuerdo con los artículos 8 y 9 de la Ley de Planificación, Urbanización y Zonificación de Puerto Rico, según quedaron enmendados por la Ley núm. 155 aprobada el 14 de mayo de 1943,(1) la Junta de Planificación tiene poder para “su-bordinar la aprobación de una lotificación a que la propiedad quede presuntivamente sujeta, en parte, al paso, de un ramal de carretera” y que el Registrador está obligado a hacer constar en la inscripción esa condición de acuerdo con los artículos 9 y 15 de la Ley Hipotecaria y su Reglamento, res-pectivamente. (Bastardillas nuestras.)
La cuestión a resolver .nos parece sencilla. ¿Tiene la mera recomendación incluida en el informe aprobado por la *493Junta de Planificación el efecto de autorizar al Registrador a hacer constar en la inscripción recurrida una mención de servidumbre sobre la propiedad del recurrente? En nuestra opinión la pregunta debe contestarse en la negativa.
Si bien los artículos 8 y 9 de la Ley de Planificación, Urbanización y Zonificación de Puerto Rico, supra, conceden a la Junta de Planificación poder para adoptar un “Plano Regulador” y “Planos de Urbanización, de Zonificación y de Uso de Terrenos,” no son dichos artículos los aplicables, por sí solos, a la situación que confrontamos, sino que también es aplicable el artículo 11 de dicha Ley, el cual dispone lo siguiente:
“Plano o Mapa de Carreteras y Calles Futuras. — Preparación de un Mapa Oficial. — La junta podrá hacer, o solicitar que el Departa-mento del Interior haga, con fondos de su propia asignación debida-mente transferidos para este fin, trazados para establecer con exac-titud las líneas de carreteras y calles nuevas, ampliadas, o ensancha-das, de Puerto Rico, y recomendar al Consejo Ejecutivo, para su adop-ción, un plano o planos indicando la posición exacta de los trazados de futuras carreteras y calles. Para conveniencia e información general, la junta podrá establecer de la misma manera un mapa oficial de la Isla. En el mapa oficial se indicará:
*494“ (a) Todas las carreteras y calles existentes y declaradas por ley como carreteras o calles públicas en la fecha de adopción del mapa oficial,
“(6) Posición de toda carretera o calle que figure en los mapas de subdivisiones registrados, aprobados por la junta de acuerdo con las disposiciones de los artículos 10 y 24 de esta Ley;
“ (c) Todo mapa del trazado de carreteras y calles aprobado por el Consejo Ejecutivo de acuerdo con las disposiciones de este artículo y del artículo 19 de esta Ley.(2) La preparación o adopción de uno cualquiera de tales mapas, o la adopción de un mapa oficial, no deter-minará de por si la construcción de ninguna carretera o calle, ni la expropiación o aceptación de terrenos para tales fines de carreteras o calles. (Bastardillas nuestras.)
Esta disposición legal exige el cumplimiento de dos re-quisitos para el caso en que la Junta de Planificación re-suelva establecer líneas de carreteras y calles nuevas, am-pliadas o ensanchadas, a saber: 1ro., debe hacer o solicitar que el Departamento del Interior haga “trazados para es-tablecer con exactitud” dichas líneas y 2do., recomendar al Consejo Ejecutivo, para su adopción, un plano o planos in-dicando la posición exaxta de los trazados de futuras ca-rreteras y calles. Y establece, además, que aun cuando el Consejo Ejecutivo apruebe cualquier mapa del trazado de carreteras y calles, ese hecho no determinará de por sí la .construcción de ninguna carretera o calle, ni la expropia-ción*495(3) o aceptación de terrenos para tales fines. (Bastar-dillas nuestras.)
Es más, de acnerdo con el .artículo 23 de la misma ley, se dispone, en lo pertinente, que:
“Tampoco se expedirá ningún permiso de construcción, sanitario o de uso para ningún edificio o estructura, ni para ninguna parte de los mismos, en ningún terreno situado dentro de las líneas de una carretera o calle que figure en un plan de líneas de carretera o calle, aprobado por Consejo Ejecutivo, según se dispone en el artículo di de esta Ley. . . (Bastardillas nuestras.)
Tenemos, por lo tanto, que la Ley de Planificación, Ur-banización y Zonificaeión de Puerto Rico no confirió poder a la Junta por sí sola para establecer el trazado para nue-vas carreteras o calles y que de acuerdo con los Lechos de este caso no ha pretendido hacer tal cosa. Solamente se ha limitado a informar que existe en el Plan Regulador que ha aprobado, de acuerdo con el artículo 8, supra, el proyecto de construir la Carretera Express, Ramal Sur, por la sec-ción en que radica el solar del recurrente pero que no se ha levantado el plano que localiza en forma precisa la servi-dumbre de paso que será necesaria para dicha vía. Todo el procedimiento está aún en mero proyecto, impreciso, sin haberse cumplido con los demás requisitos exigidos por las disposiciones legales anteriormente expuestas. Dicha carre-tera podrá o no en el futuro afectar parte del solar del re-currente: 1ro., si la Junta o el Comisionado del Interior hacen el trazado exacto de la carretera en proyecto; 2do., si el Consejo Ejecutivo aprueba el plano indicando la posición exacta de dicha carretera. Y cuando llegue el momento en que se cumplan estos requisitos previos aún entonces debe-rán cumplirse los demás requisitos legales para expropiar el terreno del.recurrente necesario para establecer la servi-dumbre de paso correspondiente. Bajo estas circunstancias *496no puede sostenerse, en forma alguna, que dicho solar deba quedar gravado en el Registro de la Propiedad con una mención de servidumbre inexistente.
El artículo 475 del Código Civil (Ed. 1930) dispone que “Las servidumbres continuas no aparentes y las disconti-nuas, sean o no aparentes, sólo podrán adquirirse en virtud de título,” e interpretándolo en el caso de Nadal v. Muratti, 34 D.P.R. 251, resolvimos que: “A partir del año 1890 en que empezó a regir el Código Civil, la servidumbre de paso sólo puede adquirirse a virtud de título.” Al mismo efecto, véanse Trujillo v. López, 45 D.P.R. 815; Colón v. Plazuela Sugar Co., 47 D.P.R. 871 y Miner v. Irizarry, 52 D.P.R. 206.
El informe aprobado por la Junta de Planificación no constituye título alguno de servidumbre de {taso ni tiene el efecto de crear un derecho de servidumbre que pueda ser objeto de mención en el registro, ya que, según el artículo 4:76 del Código Civil “La falta de título constitutivo de las servidumbres que no pueden adquirirse por prescripción, únicamente se pueden suplir por la escritura de reconoci-miento del dueño del predio sirviente, o por una sentencia firme.” (Bastardillas nuestras.)
Aquí el recurrente no ha reconocido la servidumbre ni existe sentencia firme reconociéndola o expropiando parte del solar para fines de utilidad pública. Tampoco constituye dicho informe una de las “condiciones” a que se refiere el artículo 9 de la la Ley Hipotecaria al disponer que “Toda inscripción que se haga en el Registro expresará las circunstancias siguientes: 1.— . . . 2. — La naturaleza, extensión, condiciones y cargas de cualquier especie del derecho que se inscriba y su valor si constase del título,” pues en el título del recurrente no se hace constar que se haya constituido ningún derecho de servidumbre sobre la finca y ya hemos resuelto que una mención “es una mera noticia que hace el *497registrador de la existencia de un derecho no inscrito.’* (Bastardillas nuestras.) Miranda v. Registrador, 45 D.P.R. 396-7.
Dehe revocarse la nota recurrida y ordenarse• la inscrip-ción del titulo del recurrente libre de cargas.

 Estos artículos leen así:
“Artículo 8. — Plano Regulador. — La Junta preparará y adoptará un Plano Regulador, el cual indicará, con eualesquier mapas, cartas y material explicativo que le acompañen, las recomendaciones de la Junta para el desarrollo de Puerto Bieo y podrá incluir la ubicación, naturaleza y extensión generales de los terre-nos, minerales, aguas, vegetación y vida animal, su utilización actual y su posi-ble utilización futura para minas, fuerza, riego, control de inundaciones, nave-gación, avenamiento, usos industriales y domésticos del agua, pesquería, recreo y bienestar general; y de las instalaciones y operaciones de utilidad pública, residenciales, comerciales, recreativas, manufactureras, de transporte, de comu-nicación, institucionales, gubernamentales y por cualesquiera categorías conve-nientes, y su posible futura utilización y desarrollo para estos u otros fines y para el bienestar general.
“La Junta incluirá en su Plano Regulador las áreas urbanas, suburbanas y rurales de la Isla, pero el Plano Regulador de Puerto Rico no será necesario que incluya recursos, usos o instalaciones menores que sean de naturaleza estric-tamente local. La Junta podrá adoptar el Plano Regulador - en su totalidad *493o por partes y podrá enmendarlo, extenderlo, o precisarlo en total, o cualquier parte del mismo. La Junta podrá preparar a su discreción, un Plano Regulador separado para posible y aconsejable desarrollo de cualquier municipio o su área urbana, el que podrá incluir los recursos, usos o instalaciones que no están incluidos en el Plano Regulador de la Isla, a menos que de otro modo se dis-ponga en el artículo 27.
“Artículo 9. — Reglamentos de Zonificación. — Basándose en la totalidad o en parte del plano regulador, hasta donde haya sido adoptado por la Junta, la Junta adoptará reglamentos estableciendo por distritos o zonas el uso y desarrollo de los terrenos y edificios públicos y privados, para tales fines como: industria, comercio, transporte, residencia, actividades cívicas y públicas o semi-públicas, y recreo; y para edificios, incluyendo la altura y extensión de los edificios; den-sidad de la población; rótulos comerciales y de anuncios, en relación con los cuales podrán adoptarse restricciones sobre factores tales como el tamaño y la proyección hacia la calle; proporción del solar en que podrá construirse; y los tamaños de los solares, patios y demás espacios abiertos; Disponiéndose, sin embargo, que los reglamentos de zonificación adoptados según se dispone por la presente, serán aplicables a las áreas urbanas solamente." (Bastardillas nuestras.)


E1 artículo 19, según enmendado por la Ley núm. 155, supra, dispone que:
‘ ‘Aprobación del Consejo Ejecutivo. — El Consejo Ejecutivo de Puerto Rico considerará y adoptará por mayoría de votos, con aquellas modificaciones que considere convenientes, los planos y mapas que la Junta está autorizada a reco-mendarle de acuerdo con el artículo 11 y podrá además revocar, en apelación, las decisiones de la Junta sobre mejoras públicas y carreteras, según se auto-riza en el artículo 22; Disponiéndose, que el Consejo dará aviso a la Junta con veinte (20) días de anticipación de cada cambio que haga en los mismos, y una oportunidad pai'a presentar sus puntos de vista en el caso. A menos que dentro de los cuarenta (40) días el Consejo Ejecutivo rinda su decisión en cuanto a la recomendación o apelación, se considerará que ha aprobado la reco-mendación de la Junta o que ha confirmado la decisión de la Junta, respecti-vamente.” (Bastardillas nuestras.)


Aun cuando en la loy no so hubiera dicho esto, así sería, pues siempre habría que cumplirse con la Carta Orgánica y leyes locales sobre expropiación.